Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 4, 5 all of the prior art of record fails to teach or suggest the limitation of claim 1, a vehicle control apparatus configured to control a vehicle, the vehicle including an engine that is configured to drive wheels via a power transmission device, the vehicle control apparatus comprising: a towing state detector configured to detect whether the vehicle is in a towing state; and an engine controller configured to stop the engine in a case where a predetermined engine stopping condition is satisfied during traveling of the vehicle, wherein the engine controller is configured to vary, in a case where the towing state detector detects that the vehicle is in the towing state, the predetermined engine stopping condition to reduce an operational range in which the engine is to be stopped compared with an operational range in a case where the towing state detector does not detect that the vehicle is in the towing state. The combination taken with the claims not listed limitations may be patentable emphasizing the underlined limitation.
The closest prior art Wurthner US 20120220422 A1 discloses a method of controlling a rolling or coasting function of a vehicle with a drive train having a drive motor, an automatic or automated transmission, a controllable shifting means, a brake device and a drive speed control device. The vehicle speed is regulated by the drive speed control device and the braking device is activated, as needed, when driving on a downhill gradient section. To effectively and reliably use the rolling or coasting function in suitable driving situations, taking into account the influence of the driving speed control device, a rolling or a coasting condition for a downhill gradient taper is checked, when driving on the downhill gradient section, and, when the rolling or coasting condition is satisfied, the transmission controls interrupt the flow of power in the drive train before the vehicle entering a flat area, and/or before the driving speed control device generates an engine torque request.
All dependent claims are allowable for at least the reasons of claim 1, 4, and/or 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquire
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665